DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per Alice, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of processing and controlling operation of a radar. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than:  a radar operation and a WLAN protocol. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The examiner recommends the claims be amended to show the method be implemented on a radar, a processor, a control unit, or something similar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 12-15, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0135135) in view of Lien et al. (US 2018/0348353).
Regarding claims 14 and 1, Yoo discloses a method and an apparatus for wireless communication, the method comprising:
	generating one or more frames associated with a radar operation, wherein the one or more frames are compliant with at least one wireless local area network (WLAN) protocol (paragraph [0009]; e.g., a frame signal transmitter configured to generate each frame of a transmission target signal, in order to operate in the non-licensed band…. The non-licensed band communication system includes a WLAN system or a radar);
	outputting the one or more frames for transmission in one or more directions (paragraph [0007]; e.g.., an apparatus for a communication that transmits a frame having a WLAN preamble which is inserted in a start section located in front of each frame, in order to coexist with a non-licensed band communication system such as a wireless local area network (WLAN), a radar);
	obtaining a reflection of the one or more frames (paragraphs [0047]-[0048]; e.g., The WLAN signal detector 220 may extract the addition signal inserted to the start section (42/52) in front of each frame after the idle period (41/51) between frames of the transmission target signal received via the antenna (S220)).
	Yoo fails to specifically disclose performing one or more measurements based on the reflection; and using the measurements as part of the radar operation. 
	However, Lien discloses performing one or more measurements based on the reflection (paragraph [0005] see radar signal is reflected by a target) and (paragraph [0088]; e.g., the system processor 408 or the computer processor 304 can process the radar signal 602 to determine a range or an angular position of the target 604); and 

Therefore, taking the teachings of Yoo in combination of Lien as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to performing one or more measurements based on the reflection and using the measurements as part of the radar operation in order to optimize the wireless communication chipset for digital beamforming. By utilizing these techniques, the wireless communication chipset can be re-purposed or used for wireless communication or radar sensing (Lien: paragraph [0004]).
Regarding claims 15 and 2, Yoo in combination with Lien discloses the method and the apparatus of claims 14 and 1, wherein the one or more frames have a destination field set to a same value as a source field associated with a wireless node (Yoo: Fig. 26 A and 26B; paragraph [0016], [0118]).
Regarding claims 23 and 10, Yoo in combination with Lien discloses the method and the apparatus of claims 14 and 1, wherein: the one or more frames have an indication a wireless node will be unavailable on a medium for a duration of the radar operation (Yoo: paragraphs [0010], [0041], [0047]). 
Regarding claims 24 and 11, Yoo in combination with Lien discloses the method and the apparatus of claims 14 and 1, further comprising: generating at least one other frame that is compliant with the at least one WLAN protocol and has an indication a wireless node will be unavailable on a medium for a duration of the radar operation; and outputting the at least one other frame for transmission (Yoo: paragraphs [0007], [0010], [0035]). 
. 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in combination with Lien, in view of XP32857164 (“Investigating the IEEE 802.11ad Standard for Milimeter Wave Automobile Radar”; Cited in IDS).
Regarding claims 16 and 3, Yoo in combination with Lien discloses the method and the apparatus of claims 14 and 1, fails to specifically disclose wherein: the one or more frames comprise at least one Golay sequence; and wherein performing one or more measurements based on the reflection comprises detecting the reflection based on the at least one Golay sequence. 
However, XP32857164 discloses the one or more frames comprise at least one Golay sequence (Section II; see Frame structure); and wherein performing one or more measurements based on the reflection comprises detecting the reflection based on the at least one Golay sequence (Section IV; see Target detection section). 
Therefore, taking the teachings of Yoo in combination of Lien and XP32857164 as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have frames comprise at least one Golay sequence; and wherein performing one or more measurements based on the reflection comprises detecting the reflection based on the at least one Golay sequence for advantages of motivating a common standard of mm Wave V2V communication using IEEE 802.11ad (XP32857164: Introduction section).
Claims 4-9, 13, 17-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in combination with Lien, in view of Abouelseoud (US 2020/0059284).
Regarding claims 17 and 4, Yoo in combination with Lien discloses the method and the apparatus of claims 14 and 1, fails to specifically disclose the method of claim 14, wherein the one or more frames comprise at least one of a sector level sweep (SSW) frame, short SSW frame, or a clear to send (CTS) to self frame. 
However, Abouelseoud discloses the one or more frames comprise at least one of a sector level sweep (SSW) frame, short SSW frame, or a clear to send (CTS) to self frame (Fig. 7; paragraphs [0024], [0072]; e.g., a sector sweep (SSW) frame element for IEEE 802.11ad). 
Therefore, taking the teachings of Yoo in combination of Lien and Abouelseoud as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have frames comprise at least one of a sector level sweep (SSW) frame, short SSW frame, or a clear to send (CTS) to self frame for advantages of providing more efficient channel access within a mmWave directional wireless network (Abouelseoud: paragraph [0012]).
Regarding claims 18 and 5, Yoo in combination with Lien discloses the method and the apparatus of claims 14 and 1, fails to specifically disclose each of the one or more frame comprises a plurality of training fields; and outputting the one or more frames comprises outputting the one or more frames for transmission in different directions.
However, Abouelseoud discloses each of the one or more frame comprises a plurality of training fields; and outputting the one or more frames comprises outputting the one or more frames for transmission in different directions (paragraph [0032], [0037] see data field diagram of receive and transmit direction subfields).

Regarding claims 19 and 6, Yoo in combination with Lien discloses the method and the apparatus of claims 18 and 5, wherein: 
outputting the one or more frames comprises outputting the training fields for transmission based on different transmit beamforming settings (Abouelseoud: Fig. 8; paragraph [0115]; e.g., The Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming respond);
obtaining the reflection of the one or more frames comprises obtaining at least one of the reflected training fields based on receive beamforming settings that correspond to the transmit beamforming settings (Abouelseoud: Fig. 9; paragraphs [0074], [0115]-[0116]); 
using the measurements as part of the radar operation comprises determining information about an area based on the at least one of the reflected training fields and using the information as part of the radar operation (Abouelseoud: paragraphs [0105], [0108], [0153]). 
Regarding claims 20 and 7, Yoo in combination with Lien discloses the method and the apparatus of claims 19 and 6, wherein the information is determined based on at least one of arrival time, signal strength, phase, or direction, of the at least one of the reflected training fields (Abouelseoud: paragraph [0081]). 

However, Abouelseoud discloses the one or more frames comprise a first frame of a first type and one or more second frames of a second type; the first frame is output for transmission before the one or more second frames; and the first frame has a duration field set to a value that covers at least transmission of all of the second frames (Abouelseoud: Fig. 7; paragraph [0114)]).
Therefore, taking the teachings of Yoo in combination of Lien and Abouelseoud as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a first frame of a first type and one or more second frames of a second type; the first frame is output for transmission before the one or more second frames; and the first frame has a duration field set to a value that covers at least transmission of all of the second frames for advantages of providing more efficient channel access within a mmWave directional wireless network (Abouelseoud: paragraph [0012]).
Regarding claims 22 and 9, Yoo in combination with Lien discloses the method and the apparatus of claims 21 and 8, wherein: the first frame comprises a clear to send (CTS) to self frame; and the one or more second frames comprise at least two sector level sweep (SSW) frames or short SSW frames (Abouelseoud: paragraphs [0081], [0110], [0114]). 
Regarding claims 26 and 13, Yoo in combination with Lien discloses the method and the apparatus of claims 14 and 1, fails to specifically disclose performing a clear channel assessment, according to the at least one WLAN protocol, before the one or more frames are output for 
However, Abouelseoud discloses performing a clear channel assessment, according to the at least one WLAN protocol, before the one or more frames are output for transmission; and wherein outputting the one or more frames comprises outputting the one or more frames for transmission in the one or more directions based on the clear channel assessment (paragraphs [0015], [0049], [0060] see CCA: Clear Channel Assessment is a wireless carrier sense mechanism defined in IEEE 802.11). 
Therefore, taking the teachings of Yoo in combination of Lien and Abouelseoud as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have performing a clear channel assessment, according to the at least one WLAN protocol, before the one or more frames are output for transmission; and wherein outputting the one or more frames comprises outputting the one or more frames for transmission in the one or more directions based on the clear channel assessment for advantages of providing more efficient channel access within a mmWave directional wireless network (Abouelseoud: paragraph [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648